590883Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 6/29/2021, wherein claims 1-20 are pending. 

Claim Objections
Claims 1-7, and 11-17 are objected to because of the following informalities:  
Regarding claims 1 and 11, “in locations in the where the flares and dips meet” should be changed to “in locations where the flares and dips meet” to provide clarity.
Regarding claims 2 and 12, “under the chin” should be changed to “under a chin of the user” to provide clarity and antecedent basis.
Regarding claims 3 and 13, “configured to be pulled upward and cover the user's lower face” should be changed to “configured to be pulled upward to cover a user's lower face” to provide clarity and  because a user has not been previously claimed.
Regarding claims 3 and 13, “the front” should be changed to “a front” because a front has not been previously claimed.
Regarding claims 4 and 14, “the entirety of the user’s neck” should be changed to “an entirety of a user’s neck” because an entirety of a user’s neck has not been previously claimed.
, and comprises the set of opposite corresponding flares and the set of opposite corresponding dips” to clarify that the bottom region  comprises the flares and dips rather than the main body comprising the flares and dips.
Regarding claims 6 and 16, “at the bottom of the main body at the base of the user's neck where it meets the shoulders and is configured to extend  downwardly 2from the main body to cover the user's shoulders” should be changed to “at a bottom of the main body at a base of a user's neck where it meets the user’s shoulders and is configured to extend downwardly from the main body to cover the user's shoulders” to fix antecedent basis.
Regarding claims 6 and 16, the examiner suggests changing “ wherein the flares extend farther away from the garment than the edge of the main body” to “wherein the flares extend farther away from a central vertical axis of the one-piece garment than does the top edge of the main body” to provide clarity because the flares and top edge of the main body are part of the garment. 
Regarding claims 7 and 17, “at the bottom of the main body at the base of the user's neck” should be changed to “at a bottom of the main body at a base of a user's neck” to fix antecedent basis.
Regarding claim 13, “the one-piece garment” should be changed to “the garment” to fix antecedent basis.
 is parallel to”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,4,6-8, 10-12,14, 16-18,and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camillo (U.S. 20130232654).
Regarding claim 1, Camillo teaches a one-piece garment (200), comprising: a top edge (top edge of 221); a main body (221); and a bottom region (222,223) having a set of opposite corresponding flares (A, see annotated fig.) and a set of opposite corresponding dips (B, see annotated fig.), wherein each of the flares and each of the dips comprise a convex curve extending away from the main body (figs. 2b,2c), and wherein the bottom region comprises a concave curve (C, see annotated figs.) with respect to the main body in locations in the where the flares and dips meet (figs. 2b,2c).
Regarding claim 2, Camillo teaches the top edge (top edge of 221) is configured to rest at the top of a user's neck, under the chin (reasonably capable of resting at the top of a user's neck, under the chin when worn) (figs. 2,b,2c) (para. 58).

Regarding claim 6, Camillo teaches the set of opposite corresponding flares (A, see annotated figs.) is configured to begin parallel at the bottom of the main body at the base of the user's neck where it meets the shoulders and is configured to extend  downwardly 2from the main body to cover the user's shoulders, wherein the flares extend farther away from the garment than the edge of the main body (reasonably capable of achieving the claimed functionality due to structure shown in figs. 2b,2c, para. 64).
Regarding claim 7, Camillo teaches the set of opposite corresponding dips (B, see annotated figs.) is configured to begin parallel at the bottom of the main body at the base of the user's neck and is configured to extend downwardly from the main body to cover the user's center upper chest and center upper back, wherein the dips extend farther down from the main body than the edge of the flares (reasonably capable of achieving the claimed functionality due to structure shown in figs. 2b,2c, para. 64).
Regarding claim 8, Camillo teaches an inside lining (inner layer of pocket, para. 61).
Regarding claim 10, Camillo teaches the one-piece garment is manufactured from one of knit or fleece (para. 59, knitted).
Regarding claim 11, Camillo teaches a garment (figs. 2b,2c), comprising: a stretchable, one-piece tubular collar (200) (para. 57, may include elastic material, also para. 32, guard may be easily stretched) providing a top edge (top edge of 221), a main 
Regarding claim 12, Camillo teaches the top edge (top edge of 221) is configured to rest at the top of a user's neck, under the chin (reasonably capable of resting at the top of a user's neck, under the chin when worn) (figs. 2,b,2c) (para. 58).
Regarding claim 14, Camillo teaches the main body is configured to cover the entirety of the user's neck (reasonably capable of covering the entirety of the user's neck when worn) (figs. 2,b,2c) (para. 58).
Regarding claim 16, Camillo teaches the set of opposite corresponding flares (A, see annotated figs.) is configured to begin parallel at the bottom of the main body at the base of the user's neck where it meets the shoulders and is configured to extend  downwardly 2from the main body to cover the user's shoulders, wherein the flares extend farther away from the garment than the edge of the main body (reasonably capable of achieving the claimed functionality due to structure shown in figs. 2b,2c, para. 64).
Regarding claim 17, Camillo teaches the set of opposite corresponding dips (B, see annotated figs.) is configured to begin parallel at the bottom of the main body at the base of the user's neck and is configured to extend downwardly from the main body to cover the user's center upper chest and center upper back, wherein the dips extend 
Regarding claim 18, Camillo teaches an inside lining (inner layer of pocket, para. 61).
Regarding claim 20, Camillo teaches the garment is manufactured from one of knit or fleece (para. 59, knitted).

    PNG
    media_image1.png
    873
    871
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,5,9,13,15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camillo (U.S. 20130232654) in view of Womack (U.S. 20140101822).
Regarding claim 3, Camillo teaches that the one-piece garment may have other configurations (para. 64), but fails to specifically teach the top edge is curved upward in the front of the one-piece garment and configured to be pulled upward and cover the user's lower face.
Womack teaches a neck protecting one-piece garment (100) wherein the top edge is curved upward in the front of the one-piece garment (figs. 3,5) and configured to be pulled upward and cover the user's lower face (fig. 5, reasonably capable of being pulled upward to cover the user's lower face due to flexibility of material, figs. 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the one-piece garment of Camillo such that the top edge is curved upward in the front of the one-piece garment and configured to be pulled upward to cover the user's lower face in view of Womack in order to create a portion that would cover the user’s nose thereby allowing 
Regarding claim 5, Camillo teaches the bottom region (222,223) is parallel to and wider than the top edge (figs. 2b,2c), wherein the bottom region is outlined by a bottom edge (bottom edge of 222,223), extends downwardly from the main body comprising the set of opposite corresponding flares and the set of opposite corresponding dips (figs. 2b,2c); but fails to specifically teach the bottom edge is hemmed.
Womack teaches that the garment includes a hem at the bottom region. This hem is created by a bottom fold and stitching 128 to hold the fabric in place (see Fig. 1; para. [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have  hemmed the bottom edge of the one-piece garment of Camillo in view of Womack in order to provide strength and a finished edge to the garment (Womack, para. [0015]).
Regarding claim 9, Camillo does not specifically teach that the top edge comprises a hem.
Womack teaches that the garment includes a hem at the top edge (Fig. 1), created by a top fold 122 and stitching 126 to hold the fabric in place (see Fig. 1; para. [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have hemmed the top edge of the one-piece garment of Camillo in view of Womack in order to provide strength and a finished edge to the garment (Womack, para. [0015]).

Womack teaches a neck protecting one-piece garment (100) wherein the top edge is curved upward in the front of the one-piece garment (figs. 3,5) and configured to be pulled upward and cover the user's lower face (fig. 5, reasonably capable of being pulled upward to cover the user's lower face due to flexibility of material, figs. 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the garment of Camillo such that the top edge is curved upward in the front of the garment and configured to be pulled upward to cover the user's lower face in view of Womack in order to create a portion that would cover the user’s nose thereby allowing the garment to protect against breathing in airborne debris and/or provide increased protection to the wearer’s face (para. 21 of Womack).
Regarding claim 15, Camillo teaches the bottom region (222,223) is parallel to and wider than the top edge (figs. 2b,2c), wherein the bottom region is outlined by a bottom edge (bottom edge of 222,223), extends downwardly from the main body comprising the set of opposite corresponding flares and the set of opposite corresponding dips (figs. 2b,2c); but fails to specifically teach the bottom edge is hemmed.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have  hemmed the bottom edge of the one-piece garment of Camillo in view of Womack in order to provide strength and a finished edge to the garment (Womack, para. [0015]).
Regarding claim 19, Camillo does not specifically teach that the top edge comprises a hem.
Womack teaches that the garment includes a hem at the top edge (Fig. 1), created by a top fold 122 and stitching 126 to hold the fabric in place (see Fig. 1; para. [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have hemmed the top edge of the one-piece garment of Camillo in view of Womack in order to provide strength and a finished edge to the garment (Womack, para. [0015]).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the references and/or combination of references being used in the current rejection. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABBY M SPATZ/           Examiner, Art Unit 3732       

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732